Citation Nr: 1014890	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  05-17-515A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a higher initial evaluation for bilateral 
pes planus, evaluated as noncompensable prior to December 12, 
2003, 10 percent disabling from December 12, 2003 to February 
12, 2008 and 30 percent disabling from February 13, 2008 
onward.
 
2. Entitlement to a higher initial evaluation for asthma, 
currently evaluated as 30 percent disabling.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability, to include as secondary to service-
connected bilateral pes planus.

4. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability, to include as secondary to service-
connected bilateral pes planus. 

5. Entitlement to service connection for allergic rhinitis, 
to include as secondary to service-connected asthma.

6. Entitlement to service connection for gastroesophageal 
reflux, to include as secondary to service-connected asthma.

7. Entitlement to service connection for erectile dysfunction 
(ED), to include as secondary to gastroesophageal reflux 
medication.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 
1992 and August 2006 to September 2007. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2003, October 2004 and March 
2008 rating decisions of the RO in Muskogee, Oklahoma.

The November 2003 rating decision granted service connection 
for bilateral flat feet, assigning a noncompensable initial 
evaluation.  During the pendency of the appeal, a May 2004 
rating decision granted an increased evaluation of 10 
percent, effective December 12, 2003.  Thereafter, a July 
2008 rating decision further increased the evaluation for 
bilateral pes planus to 30 percent, effective February 13, 
2008.  The Board notes, with respect to increased ratings, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the appellant will generally be presumed to be 
seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is allowed.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  As 
such, the bilateral pes planus claim remains on appeal.  

The October 2004 rating decision determined that new and 
material evidence had not been received to reopen the 
Veteran's previously disallowed claims of service connection 
for right and left knee disabilities as secondary to service-
connected bilateral pes planus.  The claims were subsequently 
readjudicated and denied on the merits in March 2006, January 
2008, August 2008 and September 2008 supplemental statements 
of the case (SSOCs).  Notwithstanding the RO's decision to 
address the merits of the previously disallowed claims, the 
Board is nevertheless required to address the issue of 
reopening in the first instance to determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

The March 2008 rating decision granted service connection for 
asthma, assigning a 30 percent initial evaluation, and denied 
service connection for allergic rhinitis, GERD and erectile 
dysfunction.  

The Board notes that the earliest correspondence from the 
Veteran to the RO that could be construed as a substantive 
appeal on the pes planus issue was a VA Form 9 received in 
June 2005.  This substantive appeal was not timely as it was 
received more than one year after the May 2004 rating 
decision and more than 60 days after the October 2004 SOC 
were mailed to the Veteran.  However, in the interest of 
facilitating an efficient resolution of the appeal, the Board 
will waive the timeliness of the substantive appeal and 
proceed to consider the claim on the merits.  See Percy v. 
Shinseki, 23 Vet. App. 37, 45 (2009) (the receipt of a timely 
substantive appeal is not a jurisdictional requirement, and 
may be waived by the Board).

In December 2009, the Veteran withdrew his earlier request 
for a Travel Board hearing; as such, the Board may proceed 
with appellate review.

The Veteran has also indicated, in a December 2009 statement, 
that he wished to withdraw a claim of service connection for 
a hernia.  This issue is not on appeal before the Board.  

The Board has recharacterized the issues on appeal to more 
accurately represent the Veteran's claims.

The issues of service connection for sinus problems, hearing 
loss and tinnitus have been raised by the record, but have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  

The claims for a higher initial rating for asthma and service 
connection for allergic rhinitis, gastroesophageal reflux and 
erectile dysfunction, and the reopened claims of service 
connection for right and left knee disabilities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. Prior to December 12, 2003, the Veteran's bilateral pes 
planus was manifested by mild pes planus, degenerative 
changes, hind foot valgus, mild hallux valgus, and bunion 
formation.  

2. From December 12, 2003 to February 12, 2008, the Veteran's 
bilateral pes planus was manifested by moderate pes planus, 
degenerative joint disease of the first metatarsophalangeal 
joints, mild hallux valgus, slight pronation, weight bearing 
line medial to the great toe, and some inward bowing of the 
Achilles tendon bilaterally.  

3. From February 13, 2008 onward, the Veteran's bilateral pes 
planus has been manifested by severe pes planus, tarsal 
coalition, calcaneal valgus upon weightbearing, pronation, 
forefoot abduction, gastrocnemius equines, and an antalgic 
limp.  

4. An unappealed February 2003 RO rating decision denied the 
Veteran's claim of entitlement to service connection for a 
right and/or left knee disability, to include as secondary to 
bilateral flat feet.  

5. Additional evidence received since the February 2003 
rating decision is neither cumulative nor redundant and 
raises a reasonable possibility of substantiating the 
Veteran's claims of entitlement to service connection for 
bilateral knee disabilities, to include as secondary to 
service-connected bilateral pes planus.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for 
bilateral pes planus prior to December 12, 2003 are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2009).

2. The criteria for a rating in excess of 10 percent 
disabling for bilateral pes planus from December 12, 2003 to 
February 12, 2008 are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2009).

3. The criteria for a rating in excess of 30 percent 
disabling for bilateral pes planus from February 13, 2008 
onward are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5276 (2009).

4. The February 2003 RO rating decision denying a claim of 
entitlement to service connection for a right and/or left 
knee disability, to include as secondary to bilateral flat 
feet, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

5. New and material evidence to reopen the claims of 
entitlement to service connection for bilateral knee 
disabilities has been received, and therefore, the claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Preliminarily, it is noted that the Veteran's application to 
reopen claims of service connection for bilaterally knee 
disabilities has been granted, as discussed below.  As such, 
the Board finds that any error related to the VCAA on the 
application to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's bilateral pes planus claim, letters dated in 
December 2002, May 2006 and July 2008 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  The Veteran 
was informed of the specific types of evidence he could 
submit, which would be pertinent to his claim.  

The Court has held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application 
is no longer required because the claim has already been 
substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  In this case, the Veteran's claim was granted, a 
disability rating and effective date assigned, in a November 
2003 decision of the RO.  VA's duty to notify under 38 
U.S.C.A. § 5103(a) is discharged.  See Sutton v. Nicholson, 
20 Vet. App. 419 (2006).  In any event, it is noted that the 
Veteran was given proper notice in the May 2006 and July 2008 
letters and was given ample opportunity to respond.  
Subsequently, the claim was readjudicated in August 2008 and 
September 2008 SSOCs.  Thus, there was no deficiency in 
notice and a harmless error analysis is not necessary.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran, as well as records from the 97th 
Medical Group, have been obtained, to the extent possible.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
October 2003 and November 2007.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disabilities 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The Board 
finds the examination reports to be comprehensive and 
sufficient in assessing the severity of the Veteran's 
disability in that they are supported by objective and 
clinical findings.  The Board, therefore, concludes that the 
2003 and 2007 examination reports are adequate upon which to 
base the decisions in this case.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Initial Rating

The Veteran seeks a higher initial rating for his service-
connected bilateral pes planus, evaluated as noncompensable 
prior to December 12, 2003, 10 percent disabling from 
December 12, 2003 to February 12, 2008, and 30 percent 
disabling from February 13, 2008 onward.  After a careful 
review of the record and for reasons and bases expressed 
immediately below, the Board finds that higher ratings are 
not warranted for any of the aforementioned periods.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Veteran's bilateral pes planus is rated under Diagnostic 
Code 5276 for acquired flatfoot.  A noncompensable (0 
percent) disability evaluation is assignable for mild 
flatfoot with symptoms relieved by built-up shoe or arch 
support.  A 10 percent disability evaluation is assignable 
for moderate flatfoot with weight-bearing line over or medial 
to the great toe, inward bowing of the atendo achillis, pain 
on manipulation and use of the feet.  A 30 percent disability 
evaluation is assignable for severe bilateral involvement, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities, etc.  A 50 percent rating is assignable for 
pronounced bilateral acquired flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  

The Board observes that words such as "moderate," "severe," 
and "pronounced," as used in the various diagnostic codes, 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6.

a. Prior to December 12, 2003 

In order to establish entitlement to a compensable initial 
rating prior to December 12, 2003, the evidence would need to 
show moderate flatfoot with weight-bearing line over or 
medial to the great toe, inward bowing of the atendo 
achillis, pain on manipulation and use of the feet.  See 38 
C.F.R. § 4.71a, DC 5276.  

Evidence of record for the period prior to December 12, 2003 
consists of VA treatment records, a private medical 
statement, and a VA examination report.  VA examination 
records reflect that X-rays of the bilateral feet were taken 
in August 2000.  The impression was mild pes planus deformity 
bilaterally and mild hallux valgus bilaterally.  A March 2003 
medical statement from Dr. Root related that the Veteran had 
pes planus with severe symptoms.  

On VA examination in October 2003, it was noted that the 
Veteran's posture and gait were within normal limits.  The 
Veteran did not require an assistive device for ambulation. 
Examination of the feet revealed no signs of abnormal weight-
bearing.  There was no tenderness, weakness, edema, atrophy 
or disturbed circulation in either foot.  The examiner noted 
the presence of pes planus.  Findings were negative 
bilaterally for valgus, forefoot/midfoot malalignment, and 
tenderness to palpation of the plantar surface.  The Achilles 
tendon on both sides revealed good alignment.  It was noted 
that the Veteran had limitations with standing and walking.  
Specifically, he could not stand in place for longer than 15 
minutes.  He required the use of arch supports, which were 
effective at relieving his symptoms and pain.  Nonweight-
bearing X-rays revealed degenerative changes and bunion 
formation bilaterally.  Weight-bearing X-rays revealed pes 
planus with hind foot valgus bilaterally.  The Veteran was 
diagnosed with bilateral pes planus with hallux valgus.  

In light of the foregoing, the Board finds that the criteria 
to support a compensable rating under Diagnostic Code 5276 
for the Veteran's bilateral pes planus have not been met at 
any time prior to December 12, 2003.  Notably, at the October 
2003 examination, the Veteran's posture and gait were found 
to be within normal limits, there was good alignment of the 
Achilles tendons, and findings were negative for 
forefoot/midfoot malalignment and tenderness to palpation of 
the plantar surface.  Although Dr. Root indicated in his 
March 2003 statement that the Veteran had severe symptoms, 
there is no objective evidence of record to support this 
overly general statement.  Indeed, it was noted at the 
October 2003 examination that the Veteran's symptoms and pain 
were effectively relieved by the use of arch supports.  
Overall, the Veteran's symptoms paint a picture of "mild" 
bilateral pes planus, rather than "moderate," and warrant a 
continuation of the currently assigned noncompensable rating 
under Diagnostic Code 5276 for the period prior to December 
12, 2003.  

b. From December 12, 2003 to February 12, 2008

In order to warrant a disability rating in excess of 10 
percent from December 12, 2003 to February 12, 2008, the 
evidence would need to show severe bilateral involvement, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities, etc.  38 C.F.R. § 4.71a, DC 5276.
 
Evidence of record for the period from December 12, 2003 to 
February 12, 2008 includes VA treatment records, private 
medical evidence from Dr. Root and N.A. Dantzler, ARNP, a VA 
examination report, and medical evidence from the 97th 
Medical Group.  VA treatment records dated in December 2005 
show complaints of bilateral foot pain.  The Veteran reported 
wearing shoe insoles that were about three years old.  

Treatment records from Dr. Root show that the Veteran's pes 
planus was examined in December 2003, June 2004, October 2004 
and April 2005.  On these occasions, the extremities were 
found to be warm and dry without edema.  It was noted that 
the Veteran had moderate pes planus with weight bearing line 
medial to the great toe, as well as some inward bowing of the 
Achilles tendon bilaterally.  These findings were also 
reported in a December 2003 medical statement of Dr. Root.  
An undated statement received in July 2004 from Dr. Root 
related that the Veteran's feet had no arch, that he 
experienced corns and hard skin under the feet, and that his 
arch area was tender.  

An April 2006 statement from N.A. Dantzler, ARNP, indicated 
the presence of pes planus bilaterally.  It was explained 
that the foot when weight-bearing was flat on both sides and 
caused an abnormal walking pattern.

On VA examination in November 2007, there were no signs of 
abnormal weight bearing.  Findings were negative bilaterally 
for tenderness, painful motion, weakness, edema, atrophy and 
disturbed circulation.  There was active motion in the 
metatarsophalangeal joint of the bilateral great toes.  Gait 
was within normal limits.  The presence of pes planus was 
noted.  There was no valgus, forefoot/midfoot malalignment or 
tenderness to palpation of the plantar surface in either 
foot.  There was no deformity such as inward rotation of the 
superior portion of the os calcis, medial tilting of the 
upper border of the talus, marked pronation or the whole foot 
everted.  The Achilles tendon revealed good alignment 
bilaterally.  Findings were negative for hallux rigidus, pes 
cavus, hammertoes and Morton's Metatarsalgia.  Hallux valgus 
was present bilaterally; the degree of angulation was slight 
with no resection of the metatarsal head.  The examiner noted 
that the Veteran did not have any limitation with standing 
and walking.  It was also noted that the Veteran required 
arch supports, but no orthopedic shoes, corrective shoes, 
foot supports, build-up of the shoes or shoe inserts.  The 
symptoms and pain were relieved by the corrective shoe wear.  
X-rays of the bilateral feet, weight-bearing and nonweight-
bearing, revealed pes planus with degenerative joint disease 
of the first metatarsophalangeal joints.  The examiner noted 
that the Veteran's bilateral pes planus had progressed to 
bilateral pes planus with degenerative joint disease of the 
first metatarsophalangeal joint.  

A January 2008 treatment record from 97th Medical Group shows 
that the Veteran reported pes planus causing foot pain mostly 
in the ball of the foot and heel.  He related having foot 
stiffness that was worst for the first hour upon arising.  
There was non-joint foot pain worse with weightbearing and 
relieved by rest.  It was noted that the foot did not 
appeared deformed and that there was no uneven shoe wear.  
There was no ankle or toe pain, swelling or stiffness, and no 
localized soft tissue swelling of the ankle, foot or toes.  
Foot weakness, tingling of the feet, and numbness of the feet 
were reported.  On physical examination, both feet showed 
fallen arches and pes planus.  Findings were negative for 
swelling, erythema, abnormal warmth and callus on the plantar 
aspect of the feet.  Ankles and toes showed no abnormalities.  
Neurological findings were normal.  Gait and stance were 
normal.  

A January 2008 medical statement from the 97th Medical Group 
indicates that examination revealed pes planus with slight 
pronation.  It was noted that the Veteran wore orthotics in 
his shoes and complained of pain in the balls and heels of 
both feet.  

Taking into account all of the relevant evidence of record, 
the Board finds that the Veteran's bilateral pes planus 
warrants a continuation of the currently assigned 10 percent 
rating for the period from December 12, 2003 to February 12, 
2008.  The evidence does not establish that the Veteran had 
severe bilateral involvement, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, etc., as is required for 
a higher rating of 30 percent.  See 38 C.F.R. § 4.71a, DC 
5276.  Rather, the evidence shows that the Veteran's 
bilateral pes planus overall was manifested by moderate 
symptoms, including slight pronation, during this time 
period.  In particular, findings were negative for any marked 
deformities, swelling or characteristic callosities.  As 
such, the criteria for a higher rating of 30 percent under 
Diagnostic Code 5276 are not met from December 12, 2003 to 
February 12, 2008.  

c. From February 13, 2008 onward

In order to establish a disability rating in excess of 50 
percent from February 13, 2008 onward, the evidence would 
need to show pronounced bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  

A February 2008 treatment report from Dr. Nelson shows 
findings of calcaneal valgus upon weightbearing bilaterally, 
collapsing of the arch, pronation, forefoot abduction, and 
gastrocnemius equines.  There was slight pain to palpation of 
the sinus tarsi.  There was also formation of the arch on 
Jack's Test and Hubscher Maneuver, which confirmed flexible 
pes planus.  Neurological findings were within normal limits.  
An antalgic limp was noted on gait examination.  X-rays 
revealed a tarsal coalition of the anterior facet of the 
subtalar joint bilaterally.  The Veteran was diagnosed with 
coalition (tarsal) and pes planus.  It was noted that the 
tarsal coalition was not allowing full motion of the subtalar 
joint and that the only way to release this was by surgery.

Taking into consideration all of the relevant evidence of 
record, the Board concludes that the Veteran is not entitled 
to a rating greater than 30 percent for his bilateral pes 
planus from February 13, 2008 onward.  The evidence does not 
show that that his bilateral pes planus is pronounced, and 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achilles on manipulation, not improved by 
orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 
5276.  Although the Veteran is shown to have tarsal 
coalition, pronation and some inward bowing of the Achilles 
tendon bilaterally, these symptoms are not "marked."  In 
addition, he has at no time been shown to exhibit extreme 
tenderness of plantar surfaces or severe spasm of the tendo 
achilles on manipulation, as is required for a higher rating 
of 50 percent.  Overall, the Veteran's symptoms paint a 
picture of "severe" bilateral pes planus, rather than 
"pronounced," thereby warranting no more than a 30 percent 
rating under Diagnostic Code 5276 from February 13, 2008 
onward.  

Next, the Board must consider other possible avenues for a 
higher rating.  Although the Veteran is shown to suffer from 
mild bilateral hallux valgus, assuming without conceding that 
this symptom is related to his bilateral pes planus, it is 
not shown to rise to a compensable level under Diagnostic 
Code 5280.  Similarly, the Veteran's bilateral foot 
disability is not shown to be productive of Morton's disease 
under Diagnostic Code 5279, hallux rigidus under Diagnostic 
Code 5281, hammer toe under Diagnostic Code 5282, or malunion 
or nonunion of tarsal or metatarsal bones under Diagnostic 
Code 5283.  Indeed, the medical evidence of record is 
negative for all of these foot disorders.  There is also no 
evidence of weak foot or claw foot so as to warrant a rating 
under Diagnostic Codes 5277 or 5278, respectively.  Moreover, 
aside from pes planus, tarsal coalition, degenerative joint 
disease of the first metatarsophalangeal joints and hallux 
valgus, the Veteran is not shown to have any other foot 
injuries that reach the level of moderately severe under 
Diagnostic Code 5284.  Thus, there is no basis for assigning 
a higher rating under any of the diagnostic codes for foot 
disabilities other than Diagnostic Code 5276. 

Furthermore, the Board must also consider whether the Veteran 
is entitled to a separate rating for his degenerative joint 
disease of the first metatarsophalangeal joints.  In certain 
circumstances, separate disability ratings may be assigned 
for distinct disabilities resulting from the same injury so 
long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of 
limitation of motion, degenerative arthritis with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups is rated as 10 percent disabling.  
Degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, is rated as 20 
percent disabling.  Id.  A minor joint group is defined as 
multiple involvements of the interphalangeal, metatarsal, and 
tarsal joints of the lower extremities. 38 C.F.R. § 4.45(f).  

In this case, although there is no evidence of limitation of 
motion, the November 2007 VA examination report shows that X-
rays revealed degenerative joint disease of the first 
metatarsophalangeal joints bilaterally.  In this regard, the 
Board finds that there is X-ray evidence of arthritic 
involvement of the first metatarsophalangeal joints in both 
feet.  However, only one minor joint group is involved.  
Accordingly, the X-ray evidence does not establish 
entitlement to a rating under Diagnostic Code 5003 for 
degenerative arthritis.  

The Board notes that the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, the medical evidence does not 
show that the Veteran has limitation of motion.  While the 
Veteran does experience constant pain while resting, standing 
and walking, no functional impairment due to weakness, 
stiffness, swelling or fatigue has been shown.  At any rate, 
the Board finds that any limitation of motion and functional 
impairment caused by pain is fully contemplated within the 
Veteran's currently assigned staged ratings under Diagnostic 
Code 5276 for bilateral pes planus.  As a consequence, the 
Board concludes that no higher rating is required under 
DeLuca.  

The Board acknowledges the Veteran's contention that he 
deserves higher ratings for his bilateral pes planus.  The 
Veteran can attest to factual matters of which he has first-
hand knowledge, e.g., that he experiences foot pain and has 
difficulty standing and walking.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
the severity of his disability are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran 
is competent to report what comes to him through his senses, 
he does not have medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994).  Therefore, he cannot provide 
a competent opinion regarding the severity of his service-
connected disability.  

In light of the foregoing, the Board concludes that higher 
staged ratings for bilateral pes planus are not warranted.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Finally, the Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the Veteran's bilateral pes 
planus is not inadequate.  His complained-of symptoms are 
those contemplated by the rating criteria. There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  It does not appear that 
the appellant has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service- 
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.

III. Application to Reopen

The Veteran contends that he has bilateral knee disabilities 
as secondary to his service-connected bilateral pes planus.  
The original claim of service connection for a right or left 
knee disability was previously denied on the merits in a 
November 1996 RO rating decision.  The Veteran subsequently 
sought to reopen the claim.  In a February 2003 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen the claim, and the Veteran 
did not appeal.  This decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2009). 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Veteran's claim of service connection for a bilateral 
knee disability was previously denied because there was no 
evidence of a current right or left knee disability that was 
related to service.  In order for the claim to be reopened, 
the Veteran must have submitted evidence showing that he has 
a current disability and that there is a link between such 
disability and service.

Since the February 2003 rating decision, VA has received VA 
treatment records, a October 2004 VA examination report, 
private treatment records and medical statements from J. 
Root, M.D., private treatment records from I.L. Floyd, M.D., 
and a private medical statement from N.A. Dantzler, ARNP.  
This evidence, which shows current treatment for bilateral 
knee pain and indicates that Veteran's knee problems are 
likely caused by his foot problems, is neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim.  The Board notes that such 
evidence relates to an unestablished fact necessary to 
substantiate the claim, specifically, that the Veteran has a 
current disability secondary to his service-connected 
bilateral pes planus.  In this regard, evidence is weighed 
and credibility assessed after a claim is reopened.  See 
Justus v. Principi, 3 Vet. App. 510 (1993).  When considered 
together with the evidence previously of record, the new 
evidence raises a reasonable possibility of substantiating 
the claim.  Accordingly, the claim is reopened with the 
submission of new and material evidence, and the Board may 
proceed to review the claim in light of all the evidence, new 
and old.  38 C.F.R. § 3.156.




ORDER

Entitlement to a compensable initial evaluation for bilateral 
pes planus prior to December 12, 2003 is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral pes planus from December 12, 2003 to 
February 12, 2008 is denied.

Entitlement to an evaluation in excess of 30 percent 
disabling for bilateral pes planus from February 13, 2008 
onward is denied

New and material evidence to reopen the claims of entitlement 
to service connection for bilateral knee disabilities, to 
include as secondary to service-connected bilateral pes 
planus, has been received; to that extent only, the appeal is 
granted.


REMAND

After a thorough review of the claims file, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision as to the reopened bilateral knee 
disability claims and the other remaining claims.  

The Veteran contends that his bilateral knee disabilities are 
secondary to his service-connected bilateral pes planus.  A 
medical statement from Dr. Root opines that it is more likely 
than not that the Veteran's problems with his feet have 
caused problems with his knees.  Similarly, an April 2006 
statement from N.A. Dantzler, ARNP, indicates that the 
Veteran's bilateral knee pain is probably due to the 
condition of his feet and his abnormal walking pattern.  The 
Board finds that a VA examination is warranted in this case 
to assess the current nature and etiology of the Veteran's 
bilateral knee disabilities and to determine whether they 
were caused or aggravated by his service-connected bilateral 
pes planus.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  On remand, the Veteran should be scheduled for such 
an examination.

Subsequent to the issuance of the March 2009 SSOC, and prior 
to the certification of this appeal, the RO received 
additional evidence, which included October 2009 VA treatment 
records reflecting treatment for asthma and April 2007 
treatment records from the 97th Medical Group showing 
treatment for asthma, esophageal reflux and rhinitis.  This 
evidence, which is non-duplicative of the evidence already of 
record and relevant to the claims at hand, was associated 
with the record in December 2009.  The RO has taken no 
additional development or adjudication of the issue since 
that time.  Where an SOC is prepared before the receipt of 
further evidence, an SSOC must be issued to the veteran, as 
provided in 38 C.F.R. § 19.31, unless the additional evidence 
is duplicative or not relevant to the issue(s) on appeal.  38 
C.F.R. § 19.37(a).  There are no regulatory provisions for 
waiving review of relevant evidence received at and by the RO 
prior to transfer of records to the Board.  Therefore, in 
accordance with 38 C.F.R. § 19.37(a), the issues of higher 
initial rating for asthma and service connection for allergic 
rhinitis and gastroesophageal reflux are returned to the AOJ 
for consideration and the issuance of an SSOC.

The Veteran claims that he has GERD as a result of excessive 
coughing from asthma attacks.  The Board notes that the 
Veteran is shown to currently have gastroesophageal reflux, 
as confirmed by December 2007 laboratory studies of the upper 
GI series.  Additionally, a November 2007 treatment record 
from the 97th Medical Group suggests that his esophagitis 
chronic reflux may be related to his asthma.  While the 
evidence indicates that the December 2007 upper GI tests were 
performed in conjunction with a QTC examination, there is no 
report of such examination of record.  In this instance, as 
there is medical evidence of a current disability and 
indication of a possible relationship to a service-connected 
disability, the Board finds it necessary to provide the 
Veteran with a VA medical examination to determine whether 
his gastroesophageal reflux may be secondary to his service-
connected asthma.  

The Board further observes that the allergic rhinitis issue 
was previously adjudicated by the RO as a claim for direct 
service connection.  As the Board has now recharacterized 
this issue to include service connection as secondary to 
service-connected asthma, and as this issue is being remanded 
for other matters, the Agency of Original Jurisdiction (AOJ) 
now has the opportunity to provide the Veteran with a VA 
examination to assess the current nature and etiology of his 
allergic rhinitis.  
.
Finally, as to the Veteran's erectile dysfunction claim, the 
Board notes that the current nature and etiology of this 
claimed condition were assessed at a November 2007 QTC 
examination.  Following the examination, the Veteran was 
diagnosed with erectile dysfunction.  It was noted that the 
Veteran was taking Reglan to treat his reflux of stomach 
contents.  The examiner gave the opinion that Reglan was more 
likely than not the cause of the Veteran's erectile 
dysfunction since it was a listed side effect of the 
medication.  In this regard, the Board finds the issue of 
service connection for erectile dysfunction as secondary to 
gastroesophageal reflux medication to be inextricably 
intertwined with any questions as to his entitlement to 
service connection for gastroesophageal reflux.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991). Therefore, the Board 
cannot fairly proceed in adjudicating this issue until any 
outstanding matter with regard to the Veteran's 
gastroesophageal reflux claim has been resolved.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for 
an appropriate examination to assess the 
current nature and etiology of his 
bilateral knee disabilities.  The entire 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

After reviewing the file, the examiner 
should render an opinion as to: (a) 
whether the Veteran has current 
disabilities of the right and left knees; 
(b) if so, whether these disabilities are 
at least as likely as not (i.e., to at 
least a 50:50 degree of probability) a 
result of active military service, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability); and (c) whether it is at 
least as likely as not that any these 
disabilities were caused or aggravated by 
his service-connected bilateral pes 
planus.  

A complete rationale should be provided 
for any opinion given.

2. The RO should also schedule the 
Veteran for an appropriate examination to 
assess the current nature and etiology of 
his gastroesophageal reflux and allergic 
rhinitis.  The entire claims file must be 
made available to the examiner prior to 
the examination, and the examiner must 
note in the examination report that the 
evidence in the claims file has been 
reviewed.  

After reviewing the file, the examiner 
should render an opinion as to: (a) 
whether the Veteran's gastroesophageal 
reflux is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) a result of active military 
service, or whether such a relationship 
is unlikely (i.e., less than a 50:50 
degree of probability); and (b) whether 
it is at least as likely as not that any 
such condition was caused or aggravated 
by his service-connected asthma, to 
include as a result of excessive coughing 
from asthma attacks.  

The examiner should also render an 
opinion as to: (a) whether the Veteran's 
allergic rhinitis is at least as likely 
as not (i.e., to at least a 50:50 degree 
of probability) a result of active 
military service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability); and (b) 
whether it is at least as likely as not 
that any such condition was caused or 
aggravated by his service-connected 
asthma.  

A complete rationale should be provided 
for any opinion given.

3. Thereafter, the RO should readjudicate 
the claims for a higher initial rating 
for asthma and service connection for 
allergic rhinitis to include as secondary 
to asthma, gastroesophageal reflux to 
include as secondary to asthma, erectile 
dysfunction as secondary to 
gastroesophageal reflux medication, and 
bilateral knee disabilities as secondary 
to bilateral pes planus.  All new 
evidence received since the issuance of 
the March 2009 SSOC should be considered.  
If the benefits sought on appeal are not 
granted, the Veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


